EXHIBIT 10.40






LEASE



BETWEEN





1102758 ONTARIO LIMITED



AND



PIVOTAL CORPORATION



--------------------------------------------------------------------------------








    Section Page #


  ARTICLE 1.00
Definitions     Definitions      (1.01)      1


  ARTICLE 2.00
Grant     Grant      (2.01)      4 Quiet Enjoyment      (2.02)      4


  ARTICLE 3.00
Term and Possession     Term      (3.01)      4 Delayed Possession      (3.02)
     4 Acceptance of Premises      (3.03)      4 Option to Renew      (3.04)
     5


  ARTICLE 4.00
Rent and Operating Costs     Annual Rent      (4.01)      5 Operating Cost
Escalation      (4.02)      5 Payment of Rent – General      (4.03)      5
Rent – Adjustment      (4.04)      6 Charges for Utilities      (4.05)      6
Payment–Operating Cost Escalation      (4.06)      6 Post–dated Cheques  
   (4.07)      6 Deposits      (4.08)      7


  ARTICLE 5.00
Use of Leased Premises     Use      (5.01)      7 Compliance with Laws  
   (5.02)      7 Abandonment      (5.03)      7 Nuisance      (5.04)      7




--------------------------------------------------------------------------------








  ARTICLE 6.00
Access and Limitation of Liability     Access by Landlord      (6.01)      8
Limitation      (6.02)      8


  ARTICLE 7.00
Maintenance, Repairs, Alterations, Improvements, Signs by Tenant     Condition
of Premises      (7.01)      8 Failure to Maintain Premises      (7.02)      8
Alterations by Tenant      (7.03)      9 Trade Fixtures      (7.04)      9
Construction Lien      (7.05)      9 Signs      (7.06)      9 Phone System
Installations      (7.07)      10


  ARTICLE 8.00
Taxes     Landlord's Taxes      (8.01)      10 Tenant's Taxes      (8.02)
     10 Payment – Tax Escalation      (8.03)      11 Right to Contest  
   (8.04)      11


  ARTICLE 9.00
Insurance     Landlord's Insurance      (9.01)      11 Tenant's Insurance  
   (9.02)      12


  ARTICLE 10.00
Injury to Person or Property     Indemnity by Tenant      (10.01)      12


  ARTICLE 11.00
Assignment and Subletting     Landlord's Option      (11.01)      12 Procedure  
   (11.02)      13


  ARTICLE 12.00
Surrender     Possession      (12.01)      14 Trade Fixtures and Improvements  
   (12.02)      14 Payments after Termination      (12.03)      14




--------------------------------------------------------------------------------








  ARTICLE 13.00
Holding Over     Month to Month Tenancy      (13.01)      14 General  
   (13.02)      14


  ARTICLE 14.00
Rules and Regulations     Purpose      (14.01)      15 Observance      (14.02)
     15 Modification      (14.03)      15 Non-compliance      (14.04)      15


  ARTICLE 15.00
Expropriation and Termination     Expropriation      (15.01)      15 Termination
     (15.02)      16


  ARTICLE 16.00
Termination in the Event of Damage     Termination in the Event of Damage  
   (16.01)      16 Limitation on Landlord's Liability      (16.02)      16


  ARTICLE 17.00
Acknowledgements, Attornment, Subordination     Acknowledgement of Tenancy  
   (17.01)      17 Attornment      (17.02)      17 Subordination      (17.03)
     17 Power of Attorney      (17.04)      17 Non-Disturbance      (17.05)
     17


  ARTICLE 18.00
Notices     Notices      (18.01)      18




--------------------------------------------------------------------------------








  ARTICLE 19.00
Default     Interests and Costs      (19.01)      18 Right of Landlord to
Perform Covenants      (19.02)      18 Right to Re-enter      (19.03)      18
Right to Relet      (19.04)      19 Legal Expenses      (19.05)      19
Bankruptcy      (19.06)      20 The Landlord May Perform Covenants      (19.07)
     20 Landlord May Follow Chattels      (19.08)      20 Waiver of Exemptions  
   (19.09)      20


  ARTICLE 20.00
Miscellaneous     Waiver      (20.01)      21 Accord and Satisfaction  
   (20.02)      21 Entire Agreement      (20.03)      21 No Partnership  
   (20.04)      21 Force Majeure      (20.05)      22 Semi Gross Lease  
   (20.07)      22 Approval in Writing      (20.08)      22 Registration  
   (20.09)      22 Governing Law      (20.10)      22 Captions and Section
Numbers      (20.11)      22 Partial Invalidity      (20.12)      22 No Option  
   (20.13)      23 Compliance with the Planning Act      (20.14)      23 Time to
Be of the Essence      (20.15)      23 Successors and Assigns      (20.16)
     23 Joint and Several Liability      (20.17)      23 Expansion of Building  
   (20.18)      24 Right of First Offer on New Construction      (20.19)      24


EXECUTION            24


     Schedule        "A"
     Schedule        "B"
     Schedule        "C"
     Schedule        "D"



--------------------------------------------------------------------------------








THIS LEASE made this 7th day of May, 2000.

IN PURSUANCE OF THE SHORT FORM OF LEASES ACT

BETWEEN:

                      1102758 ONTARIO LIMITED

                      (hereinafter called the "Landlord")

                      - and -

                      PIVOTAL CORPORATION

                      (hereinafter called the "Tenant")


ARTICLE 1.00
DEFINITIONS

1.01   In this Lease:


  (a) “Annual Rent” means the amount payable by the Tenant to the Landlord in
respect of each year of the Term under Article 4.01.


  (b) “Architect” means the Architect, Engineer or Contractor from time to time
named by the Landlord.


  (c) “Architect’s Certificate” means a certificate of the Architect.


  (d) “Building” means the lands and premises described in Schedule “A” attached
hereto together with all buildings, structures, walkways, driveways, parking
areas and other paved areas, as well as all halls and lobbies, improvements,
fixtures, sprinklers, elevators, escalators, heating, ventilating,
air-conditioning, mechanical and electrical equipment and machinery and water,
gas, sewage, telephone and other communications facilities and electrical power
services and utilities comprised therein and belonging thereto, connected
therewith or used in the operation thereof and now or hereafter constructed,
erected and installed therein and thereon, but exclude all fixtures,
improvements, installations, alterations and additions from time to time made,
constructed, erected or installed in or to any premises by or on behalf of any
lessee. The municipal address of the Building is:


                 366 Adelaide Street East &  69 – 75 Sherbourne Street
             Toronto, Ontario


  (e) “Landlord” means the Landlord, its successors, assigns and authorized
representatives.


  (f) “Lease” means this Lease.




--------------------------------------------------------------------------------



2




  (g) “Lease Commencement Date” means the first day of the Term.


  (h) “Lease Year” means a period of time, the first Lease Year commencing on
the Lease Commencement Date and ending on the 31st day of August in the calendar
year of the Lease Commencement Date. Thereafter, Lease Years shall consist of
consecutive periods of twelve calendar months ending in each case on August 31st
,save for the last Lease Year of the Term which shall terminate upon the
expiration or earlier termination of this Lease.


  (i) “Leased Premises” means those premises leased to the Tenant, having a
rentable area of 13,993 square feet, more or less, known as Suite 500 in the
Building known as 366 Adelaide Street East & 69 – 75 Sherbourne Street, Toronto.
The approximate boundaries of the Leased Premises are outlined in red on
Schedule “B” attached hereto. The boundaries of the Leased Premises shall extend
from the top surface of the structural sub-floor to the bottom surface of the
structural ceiling and shall extend to the inside surface of the outer building
walls or from the glass line of such outer building walls to the inside of
partitioning erected by the Landlord to delineate the corridor for the floor or
other permanent partitions and the centre of the partitions which separate the
Leased Premises from adjoining premises.


(i)(A)(i)   Rentable Area means:


    (a) as applied to any given floor, Rentable area shall mean the “Rentable
Area” of such floor as determined in accordance with the “An American National
Standard ANSI/BOMA Z 65.1 – 1996 standard method for measuring floor area in
office buildings, as same may be amended from time to time (the “BOMA
Standard”);


    (b) as applied to the Building, Rentable Area shall mean and refer to the
aggregate of the “Rentable Areas” as determined in accordance with the BOMA
Standard of the Building calculated as if the Building were entirely leased by
tenants renting whole floors;


    (c) as applied to premises occupying an entire floor in the Building,
Rentable Area shall mean and refer to the “Rentable Area” of such floor as
determined in accordance with the BOMA Standard; and


    (d) as applied to premises occupying less than an entire floor in the
Building, Rentable Area shall mean and refer to the “Rentable Area” of such
premises as determined in accordance with the BOMA Standard.


    The certificate of the Architect as to the Rentable Area of any premises in
the Building and as to the Rentable Area of the Building shall be final and
binding, subject to manifest error.


(i)(A)(ii)   Proportionate Share shall mean the fraction which has as its
numerator the Rentable Area of the Leased Premises and has as its denominator
the Rentable Area of the Building.


  (j) “Operating Costs” means the total costs and expense incurred in owning,
operating and maintaining the Building and common areas specifically including
without limiting the generality of the foregoing, gardening and landscaping
charges, the total annual costs and expense of insuring lands, buildings,
improvements, equipment and other property in the Building and Common Areas and
from time to time owned or operated by the Landlord or for which the Landlord is
legally liable in such manner and form with such companies and such coverage and
in such amounts as the Landlord or Mortgagee from time to time determines;
cleaning, snow removal, garbage




--------------------------------------------------------------------------------



3




    and waste collection and disposal; lighting, taxes, electricity, public
utilities, loud speakers, public address and musical broadcasting systems and
any telephone answering service facilities and system used in or serving the
Building, and the cost of electricity for any signs designated by the Landlord
as part of the Building and the common areas; policing, security, supervision
and traffic control; salaries of all personnel including supervisory personnel
employed to carry out the maintenance and operating of the Building and the
common areas, including contributions and premiums towards fringe benefits,
unemployment and Worker’s Compensation insurance, pension plan contributions and
similar premiums and contributions; Shared Costs; the cost of providing
additional parking or other common areas for the benefit of the Building,
whether such costs be land rent, Taxes or other type of costs; the cost of the
rental of any equipment and signs and the cost of the Building supplies used by
the Landlord in the maintenance of the Building and common areas; accounting and
audit fees incurred in the preparation of the statements required to be prepared
and supplied by the Landlord under the terms of this Lease; legal, appraisal,
accounting and auditing and other professional fees incurred for the purposes of
attempting to reduce Taxes and various costs referred to in this section;
heating, ventilating and air conditioning of the Building and Common Areas; all
repairs and replacement to and maintenance and operating of the Building and the
Common Areas and the systems, facilities and equipment serving the Building and
Common Areas (including without limitation) all escalators, elevators, moving
sidewalks and other transportation equipment and systems serving the Common
Areas, and an administration fee of fifteen percent (15%) of the total of the
above costs, excluding all interest and depreciation. Notwithstanding the
foregoing, Operating Costs shall exclude any finance, mortgage and interest
charges; any costs and expenses incurred in connection with the sale or leasing
of any rentable premises in the Building; any amounts directly chargeable to
other tenants of the Building for services, costs and expenses solely
attributable to the account of such tenants (excluding for more certainty their
respective contributions to Operating Costs); all costs that are recovered by
the landlord pursuant to insurance proceeds from the insurance maintained by the
Landlord pursuant to this Lease or otherwise maintained by it.


  (k) “Operating Cost Escalation” means the amount by which the Operating Costs
in any Lease Year exceed the Operating Costs for the Lease Year from September
1, 1999, to August 31st, 2000.


  (l) "Rent" means any and all amounts payable by the Tenant under this lease.


  (m) “Shared Costs” means the cost of any services, facilities and/or utilities
that are available for the joint use of the Building and any other buildings
adjacent to the Building or otherwise, that the Landlord, acting reasonably,
allocates or attributes to the Building.


  (n) “Stipulated Rate of Interest” means the prime rate of interest charged
from time to time by the chartered banks or trust company of the Landlord at
their respective head offices to its most preferred borrowers plus five percent
(5%) per annum.


  (o) “Taxes” means all duties, real property taxes, business taxes, assessments
and payments, extraordinary as well as ordinary, whether foreseen or unforeseen,
as shall during the Term hereby demised be laid, levied, assessed or imposed
upon or become liens upon the Leased Premises or the Building or any part
thereof or any appurtenances thereto or the leasehold estate hereby created or
as may be levied, assessed or imposed upon the Landlord by reason of its
ownership of the Leased Premises and the Building, including capital taxes
imposed or levied upon the Landlord, all by virtue of any present or future law,
order or ordinance of Canada or of the




--------------------------------------------------------------------------------



4




    provincial, city, county, local or regional government or of any department,
office or bureau of any governmental authority. Taxes shall also include any and
all penalties, late payment or interest charges imposed by any municipality or
other taxing authority as a result of the Tenant’s late payments of any taxes or
instalments thereof, but shall exclude any Taxes based on the income of the
Landlord, or which are otherwise personal to the Landlord and do not constitute
a lien or charge upon the Building. Taxes shall also include such additional
amounts as would have formed part of Taxes had the Building been assessed during
the whole of the relevant period as fully completed and fully occupied by
tenants with no special exemptions or reductions, and without taking into
account any actual or potential reduction of Taxes or change of assessment
category or class for premises within the Building which are vacant.


  (p) “Tax Escalation” means the amount by which the Taxes imposed, assessed,
levied, rated or charged against the Building in any Lease Year, exceed the
amount of the Taxes imposed, assessed, levied, rated or charged against the
Building for the Lease Year from September 1st, 1999, to August 31st, 2000.


  (q) "Term" means the period of time set out in Article 3.01.



ARTICLE 2.00
GRANT

2.01 Grant


  The Landlord hereby demises and leases the Leased Premises to the Tenant and
the Tenant hereby leases and accepts the Leased Premises from the Landlord,
subject to the covenants and terms of this Lease.


2.02 Quiet Enjoyment


  The Landlord covenants with the Tenant for quiet enjoyment.



ARTICLE 3.00
TERM AND POSSESSION

3.01 Term


  Notwithstanding 3.02 and 3.02 herein, the Landlord leases the Leased Premises
to the Tenant for a term of FIVE (5) years to be computed from the 1st day of
August, 2000, and to be fully completed and ended on the 31st day of July, 2005
save as hereinafter provided for early termination.


3.02 Delayed Possession


  Intentionally Deleted


3.03 Acceptance of Premises


  Taking possession of all or any portion of the Leased Premises by the Tenant
shall be conclusive evidence as against the Tenant that the Leased Premises or
such portion thereof are in satisfactory condition on the date of taking
possession. The Tenant accepts the Premises in “as is” condition.




--------------------------------------------------------------------------------



5




3.04 Option to Renew


  The Tenant, provided they have never been nor are they then in default in
their performance of any of the terms, covenants and conditions herein
contained, shall upon six (6) months prior written notice to the Landlord have
the option of renewing the term of the Lease for a further period of FIVE (5)
year(s) upon the same terms and conditions contained herein save as to the
rental rate or any further right of renewal. The rental for such renewal term
shall be negotiated between the Landlord and the Tenant. Failing agreement of
the rental rate, the Landlord and the Tenant shall submit to arbitration
according to the Arbitration Act of Ontario or any successor legislation. The
rental rate is not to be less than the previous year.


  It is hereby agreed between the parties that the agreement with respect to
rent shall be concluded and arbitrated at least two (2) months prior to the
expiration of the first term herein otherwise this option shall be null and
void.



ARTICLE 4.00
RENT AND OPERATING COSTS

4.01 Annual Rent


  The Tenant shall pay to the Landlord as Annual Rent for the Leased Premises
the sum of:


  Aug. 1, 2000 - July 31, 2001   $27.00 per sq.ft./per year   $377,811.00/per
annum & GST

  Aug. 1, 2001 - July 31, 2002   $28.00 per sq.ft./per year   $391,804.00/per
annum & GST

  Aug. 1, 2002 - July 31, 2003   $29.00 per sq.ft./per year   $405,797.00/per
annum & GST

  Aug. 1, 2003 - July 31, 2004   $30.00 per sq.ft./per year   $419,790.00/per
annum & GST

  Aug. 1, 2004 - July 31, 2005   $31.00 per sq.ft./per year   $433,783.00/per
annum & GST


  each payable in monthly instalments in advance on or before the first of each
month without any prior demand therefore and without any reduction, abatement or
set-off whatsoever.


4.02 Operating Cost Escalation


  The Tenant shall pay to the Landlord, at the times and in the manner provided
in Article 4.06, its Proportionate Share of the Operating Cost Escalation
(“Operating Cost Escalation”).


4.03 Payment of Rent - General


  All amounts payable by the Tenant to the Landlord under this Lease shall be
deemed to be Rent and shall be payable and recoverable as Rent in the manner
herein provided, and the Landlord shall have all rights against the Tenant for
default in any such payment as in the case of arrears of Rent. Rent shall be
paid to the Landlord, without deduction or set-off, in legal tender of Canada,
at the address of the Landlord as set forth in this Lease, or to such other
person or at such other address as the Landlord may from time to time designate
in writing. The Tenant’s obligation to pay Rent shall survive the expiration or
earlier termination of this Lease. If the time and manner of the payment of any
Rent is not provided in this Lease, the Landlord shall be permitted to determine
the time and manner of such payment.




--------------------------------------------------------------------------------



6




4.04 Rent-Adjustment


  If the Term commences or ends on a day other than the last day of a calendar
month, the monthly instalment of Annual Rent and other Rent under this Lease
shall be calculated on a per diem basis and pro rated accordingly using the
Annual Rent or Rent payable during the calendar month in question.


4.05 Charges for Utilities


  During each Lease Year of the Term, the Tenant shall pay to the Landlord upon
demand therefore an amount equal to the amount by which the Utility Charges (as
hereinafter defined) in any such Lease Year, exceeds the Utility Charges for the
period from September 1, 1999 to and including August 31, 2000. For the purposes
hereof, the Utility Charges means the aggregate of:


  (i) all rates and charges for water, gas and electric power services and
utilities supplied to the Leased Premises as determined by the Landlord; and


  (ii) a reasonable amount for the cleaning, maintaining and servicing of the
electric lighting fixtures in the Leased Premises including the replacement of
the electric light bulbs, tubes, starters and ballasts.


    Such cleaning, maintaining, servicing and replacement shall be within the
exclusive right of the Landlord. Subject to the foregoing, the Landlord may, at
its option, incorporate all charges under this Section 4.05 either on a
consistent basis for all lessees of all premises in the Building under the
provisions of Article 4.02, or may assess them separately for the Leased
Premises.


4.06 Payment - Operating Cost Escalation


  (a) The Tenant shall pay to the Landlord in monthly instalments one-twelfth of
the Landlord’s estimate of Operating Cost Escalation for each Lease Year,
simultaneously with the Tenant’s monthly instalment of Annual Rent during such
Lease Year.


  (b) Unless delayed by causes beyond the Landlord’s control, the Landlord shall
deliver to the Tenant within one hundred and twenty (120) days after the end of
each Lease Year a written statement (the “Statement”) setting out in reasonable
detail the amount of Operating Cost Escalation for such Lease Year and certified
to be correct by an officer of the Landlord. If the aggregate of such monthly
instalments of Operating Cost Escalation actually paid by the Tenant to the
Landlord during such Lease Year differs from the amount of Operating Cost
Escalation payable for such Lease Year under Article 4.02, the Tenant shall pay
or the Landlord shall refund the difference (as the case may be) without
interest within thirty (30) days after the delivery of the Statement. The
Landlord shall be permitted to allow the Tenant to offset any such monies owing
to the Tenant by the Landlord against the next Rent falling due.


  (c) The Tenant shall not claim a re-adjustment in respect of Operating Cost
Escalation for a Lease Year except by notice delivered to the Landlord within
six (6) months after the date of delivery of the Statement.


4.07 Post-dated Cheques


  The Tenant shall deliver to the Landlord, prior to the Tenant taking
possession of the Premises, twelve (12) post-dated cheques, each in an amount
equal to the monthly instalments of the annual rent, plus the estimated
additional monthly rental payments required in respect of Taxes,




--------------------------------------------------------------------------------



7




  utilities, insurance and Operating Cost Escalation for each Lease Year, as
requested from time to time by the Landlord.


4.08 Deposits


  The Landlord acknowledges the receipt of $72,367.13. Such deposit is to be
credited against the first month’s rent payable under this lease. The balance is
to be held by the Landlord without any liability whatsoever on the part of the
Landlord for the payment of interest thereon as a security deposit for the
faithful performance by the Tenant of the terms, covenants and conditions of
this lease during the term hereof and not to be applied on account of rent. It
is understood and agreed between the parties that any portion of this security
deposit may be applied towards the payment of overdue or unpaid rent and may
also be applied as compensation of the Landlord for any loss or damage sustained
with respect to the breach on the part of the Tenant of any terms, covenants and
conditions of this lease provided in all cases however, that all the Landlord’s
other rights, either in law or under this lease are observed and the Tenant’s
liability hereunder is not limited to the amount of this security. If during the
term of this lease any portion of the security deposit is so applied, the tenant
will, on written demand, provide the Landlord with sufficient amount in cash to
restore this deposit to the original sum deposited and the Tenant’s failure to
do so within five (5) days after receipt of said demand shall constitute a
breach of this lease. The Landlord will refund to the Tenant forthwith after the
expiry date of the within lease or any renewal thereof any portion of the
security deposit not used by the Landlord after application by the Landlord to
any damage incurred by the Landlord by the default of the Tenant under the terms
of this lease and after application against the last month’s base rent and rent
for Operating Cost Escalation and Tax Escalation payable under this lease. It is
further provided that the Landlord will be discharged from any liability to the
tenant with respect to this security if it is transferred to any purchaser of
the Landlord’s interest in the demised premises.



ARTICLE 5.00
USE OF LEASED PREMISES

5.01 Use


  The Tenant covenants and agrees that the Leased Premises shall be used and
occupied only as business offices for the business of the Tenant or for such
other purpose as the Landlord may specifically authorize in writing.


5.02 Compliance with Laws


  The Tenant covenants and agrees that the Leased Premises shall be used and
occupied in a safe, careful and proper manner so as not to contravene any
present or future governmental or quasi-governmental laws, by-laws, rules or
regulations or orders. If due solely to Tenant’s use of the Leased Premises,
improvements are necessary to comply with any of the foregoing or with the
requirements of insurance carriers, the Tenant shall pay the entire cost
thereof.


5.03 Abandonment


  The Tenant shall not vacate or abandon the Leased Premises at any time during
the Term without the written consent of the Landlord.


5.04 Nuisance


  The Tenant shall not cause or maintain any nuisance in or about the Leased
Premises, and shall keep the Leased Premises free of debris, rodents, vermin and




--------------------------------------------------------------------------------



8




  anything of a dangerous, noxious or offensive nature or which could create a
fire hazard (through undue load on electrical circuits or otherwise) or undue
vibration, heat or noise.



ARTICLE 6.00
ACCESS AND LIMITATION OF LIABILITY

6.01 Access by Landlord


  The Tenant shall permit the Landlord to enter the Leased Premises outside
normal business hours and during normal business hours where such will not
unreasonably disturb or interfere with the Tenant’s use of the Leased Premises
and operation of its business, to examine, inspect and show the Leased Premises
to persons wishing to lease same, to provide services or make repairs,
replacements, changes or alterations as set out in this Lease, and to take such
steps as the Landlord may deem necessary for the safety, improvement or
preservation of the Leased Premises or the Building. The Landlord shall whenever
possible consult with or give reasonable notice to the Tenant prior to such
entry, but no such entry shall constitute an eviction or entitle the Tenant to
any abatement of Rent.


6.02 Limitation


  Notwithstanding anything contained in this Article or Lease, the Landlord
shall not be liable under any circumstances for any consequential damage to any
person or property arising out of any obligation of the Landlord contained in
this Article or Lease except in cases of gross negligence by the Landlord or its
agents, employees, invitees, or any other person for whom in law the Landlord is
responsible. No reduction or discontinuance of any services set out in Article
6.00 herein or elsewhere in this Lease shall be construed as an eviction of the
Tenant or release from any obligation of the Tenant under this Lease.



ARTICLE 7.00
MAINTENANCE, REPAIR, ALTERATIONS, IMPROVEMENTS AND SIGNS BY THE TENANT

7.01 Condition of Premises


  Except to the extent that the Landlord is specifically responsible therefor
under this Lease, the Tenant shall maintain the Leased Premises and all
improvements therein in good order and condition, including:


  (a) repainting and redecorating the Leased Premises and cleaning drapes and
carpets at reasonable intervals as needed and


  (b) making repairs, replacements and alterations as needed, including those
necessary to comply with the requirements of any governmental or
quasi-governmental authority having jurisdiction.


7.02 Failure to Maintain Premises


  If the Tenant fails to perform any obligations under Article 7.01, then on not
less than ten (10) days’ notice to the Tenant the Landlord may enter the Leased
Premises and perform such obligations without liability to the Tenant for any
loss or damage to the Tenant thereby incurred, and the Tenant shall pay the
Landlord for the cost thereof, plus twenty (20%) percent of such cost for
overhead and supervision, within ten (10) days of the receipt of Landlord’s
invoice therefor.




--------------------------------------------------------------------------------



9




7.03 Alterations by Tenant


  The Tenant may from time to time at its own expense make changes, additions
and improvements in the Leased Premises to better adapt the same to its
business, provided that such change, addition or improvement shall:


  (a) be made only with the prior written consent of the Landlord,


  (b) comply with all laws, by-laws, rules or regulations of any governmental or
quasi-governmental authority having jurisdiction,


  (c) equal or exceed the then current standard for the Building, and


  (d) be carried out only by persons selected by the Tenant and approved in
writing by the Landlord.


  Any increase in property taxes or fire or casualty insurance premiums for the
Building attributable to such change, addition or improvement shall be borne by
the Tenant.


7.04 Trade Fixtures


  The Tenant may install in the Leased Premises its fixtures in a proper manner,
provided that no such installation shall interfere with or damage the mechanical
or electrical systems or the structure of the Building. If the Tenant is not
then in default hereunder, fixtures installed in the Leased Premises may be
removed from the Leased Premises from time to time in the ordinary course of the
Tenant’s business or in the course of reconstruction, renovation or alteration
of the Leased Premises by the Tenant and during a reasonable period prior to the
expiration of the Term, provided that the Tenant promptly repair at its own
expense any damage to the Leased Premises resulting from such installation and
removal.


7.05 Construction Liens


  The Tenant shall pay all costs for work done or caused to be done by the
Tenant in the Leased Premises which could result in any lien or encumbrance on
the Landlord’s interest in the land or Building or any part thereof, shall keep
the title to the land or Building and every part thereof free and clear of any
lien or encumbrance in respect of such work, and shall indemnify and hold
harmless the Landlord against any claim, loss, cost, demand and legal or other
expense, whether in respect of any lien or otherwise, arising out of the supply
of material, services or labour for such work. The Tenant shall immediately
notify the Landlord of any such lien, claim of lien or other action of which it
has or reasonably should have knowledge and which affects the title to the land
or Building or any part thereof, and shall cause the same to be removed within
five (5) days, failing which the Landlord may take such action as the Landlord
deems necessary to remove same and the entire cost thereof shall be immediately
due and payable by the Tenant to the Landlord.


7.08 Signs


  The Tenant shall not inscribe or affix any sign, lettering or design in the
Leased Premises or the Building which is visible from the exterior of the
Building. Any sign, lettering or design of the Tenant which is visible from the
exterior of the Leased Premises must be approved by the Landlord, which approval
may be arbitrarily withheld. Any sign, lettering or design of the Tenant which
is approved of by the Landlord shall be at the Tenant’s expense and shall
conform to the uniform pattern of identification signs for tenants in the
Building as prescribed from time to time by the Landlord.




--------------------------------------------------------------------------------



10




7.07 Phone System Installation


  The location and installation of the Tenant’s phone lines and system must be
pre-approved by the Landlord. If the Tenant installs phone lines or a phone
system without the Landlord’s approval the Tenant may be required to relocate
said wires or systems at the Tenant’s cost.



ARTICLE 8.00
TAXES

8.01 Landlord's Taxes


  The Landlord shall pay all its Income Taxes which are payable in respect of
the Term upon or on account of the Building, other than Taxes which are required
to be paid by the Tenant hereunder.


8.02 Tenant's Taxes


  The Tenant shall pay every tax which is payable in respect of the Term upon or
on account of:


  (a) operations at, occupancy of or conduct of business in or from the Leased
Premises by or with the permission of the Tenant,


  (b) fixtures or improvements in the Leased Premises which do not belong to the
Landlord,


  (c) the rent paid or payable by the Tenant to the Landlord for the Leased
Premises or for the use and occupancy of all or any part thereof,


  (d) All business taxes or any similar tax which may become payable by the
Tenant or the Landlord on behalf of the Tenant (which if paid by the landlord
shall be reimbursed by the Tenant to the Landlord within ten (10) days of
receipt of an invoice by the Tenant from the Landlord therefore.


  (e) the Proportionate Share of Tax Escalation for the Leased Premises ;
provided that if the Landlord so elects by notice to the Tenant, the Tenant
shall add any amounts payable under this Article 8.02 with the monthly
instalments of Annual Rent payable under Article 4.01 and the Landlord shall
remit such amounts to the appropriate authorities,


  (f) despite any other section or clause of this Lease, the Tenant shall pay to
the Landlord an amount equal to any and all goods and services taxes, sales
taxes, value added taxes, business transfer taxes, or any other taxes imposed on
the Landlord with respect to Rent payable by the Tenant to the Landlord under
this Lease, or in respect of the rental of space under this Lease, whether
characterized as a goods and services tax, sales tax, value added tax, business
transfer tax, or otherwise (herein call “Sales Taxes”), it being the intention
of the parties that the Landlord shall be fully reimbursed by the Tenant with
respect to any and all Sales Taxes at the full tax rate applicable from time to
time in respect of the Rent or the rental of space, without reference to any tax
credits available to the Landlord. The amount of the Sales Taxes so payable by
the Tenant shall be calculated by the Landlord in accordance with the applicable
legislation and shall be paid to the Landlord at the same time as the amounts to
which such Sales Taxes apply are payable to the Landlord under the terms of this
Lease or upon demand at such other time or times as the Landlord from time to
time




--------------------------------------------------------------------------------



11




    determines. Despite any other section or clause in this Lease, the amount
payable by the Tenant under this paragraph shall be deemed not to be Rent, but
the Landlord shall have all the same remedies for and rights of recovery of such
amount as it has for recovery of Rent under this Lease.


8.03 Payment - Tax Escalation


  (a) The Tenant shall pay to the Landlord in each Lease Year or any portion
thereof, in monthly instalments one-twelfth of the Landlord’s estimate of
Tenant’s Proportionate Share of Tax Escalation for each Lease Year, or any
portion thereof simultaneously with the Tenant’s monthly instalment of Annual
Rent during such Lease Year.


  (b) Unless delayed by causes beyond the Landlord’s control, the Landlord shall
deliver to the Tenant within one hundred and twenty (120) days after the end of
each Lease Year a written statement (the “Statement”) setting out in reasonable
detail the amount of Tax Escalation for such Lease Year or any portion thereof,
and certified to be correct by an officer of the Landlord. If the aggregate of
such monthly instalments of Tax Escalation actually paid by the Tenant to the
Landlord during such Lease Year differs from the amount of Tax Escalation
payable for such Lease Year under Article 8.02, the Tenant shall pay or the
Landlord shall refund the difference (as the case may be) without interest
within thirty (30) days after the delivery of the Statement. The Landlord shall
be permitted to allow the Tenant to offset any such monies owing to the Tenant
by the Landlord against the next Rent falling due.


  (c) The Tenant shall not claim a re-adjustment in respect of Tax Escalation
for a Lease Year except by notice delivered to the Landlord within six (6)
months after the date of delivery of the Statement.


8.04 Right to Contest


  The Landlord and the Tenant shall each have the right to contest in good faith
the validity or amount of any tax, assessment, license fee, excise fee and other
charge which it is responsible to pay under this Article 8.00, provided that no
contest by the Tenant may involve the possibility of forfeiture, sale or
disturbance of the Landlord’s interest in the Leased Premises and that, prior to
contesting such charge, the Tenant shall immediately pay and satisfy the amount
claimed to be due, together with any costs, penalties and interest.



ARTICLE 9.00
INSURANCE

9.01 Landlord's Insurance


  During the Term, the Landlord shall maintain liability insurance, fire
insurance with extended coverage, boiler and pressure vessel insurance, rental
income insurance and other insurance on the Building and all property and
interest of the Landlord in the Building with coverage and in amounts not less
than those which are from time to time acceptable to a prudent owner in the area
in which the Building is located and the Tenant shall pay its proportionate
share in accordance with paragraph 4.02.




--------------------------------------------------------------------------------



12




9.02 Tenant's Insurance


  During the Term, the Tenant shall maintain at its own expense:


  (a) fire insurance, with the Landlord named as additional insured, with
extended coverage and water damage insurance in amounts sufficient to fully
cover the Tenant’s improvements and all property in the Leased Premises which is
not owned by the Landlord, and


  (b) liability insurance, with the Landlord named as additional insured,
against claims for death, personal injury and property damage in or about the
Leased Premises, in amounts which are from time to time acceptable to a prudent
tenant in the community in which the Building is located, but not less than
$1,000,000 for death, illness or injury to one or more persons, and $500,000 for
property damage, in respect of each occurrence.


  Policies for such insurance shall be in a form and with an insurer reasonably
acceptable to the Landlord, shall require at least fifteen (15) days’ written
notice to the Landlord of termination or material alteration during the Term and
shall waive to the extent available, any right of subrogation against the
Landlord. If requested by the Landlord, the Tenant shall from time to time
promptly deliver to the Landlord certified copies or other evidence of such
policies and evidence satisfactory to the Landlord that all premiums thereon
have been paid and the policies are in full force and effect.



ARTICLE 10.00
INJURY TO PERSON OR PROPERTY

10.01 Indemnity by Tenant


  The Tenant will indemnify the Landlord and save it harmless, from and against
any and all claims, actions, damages, liability and expense in connection with
the loss of life, personal injury and/or damage to property arising from or out
of any occurrence in, upon or at the Leased Premises, the occupancy or use by
the Tenant of the Leased Premises or any part thereof occasioned wholly or in
part by any act or omission of the Tenant, or person for whom in law the Tenant
is responsible. In case the Landlord shall, without fault on its part, be made a
party to any litigation commenced by or against the Tenant, then the Tenant
shall protect and hold the Landlord harmless, except in cases of gross
negligence by the Landlord or its agents, employees, invitees, or any other
person for whom in law the Landlord is responsible, and shall pay all costs,
expenses and solicitors’ fees on a solicitor and his client basis incurred or
paid by the Landlord in connection with such litigation.



ARTICLE 11.00
ASSIGNMENT AND SUBLETTING

11.01 Landlord's Option


  In the event that the Tenant desires to assign, sublet or part with possession
of all or any part of the Leased Premises or to transfer this Lease in any other
manner, in whole or in part or any estate or interest thereunder, then and so
often as such event shall occur, the Tenant shall give prior written notice to
the Landlord of such desire specifying therein the proposed assignee,
transferee, or sublet tenant, and the Landlord shall have the option to cancel
this Lease by written notice within sixty (60) days next following the receipt
by it of such notice from the Tenant. The notice to be given by the Landlord as
aforesaid shall fix the date of termination of this Lease and the Tenant shall
deliver up possession of the Leased Premises to the Landlord on such date.




--------------------------------------------------------------------------------



13




11.02 Procedure


(a) If the Landlord does not so notify the Tenant of the termination of this
Lease as set out in Section 11.01 hereof, the Tenant agrees that the Tenant will
not assign this Lease in whole or in part, nor sublet all or part with
possession of all or any part of the Leased Premises, without the prior written
consent of the Landlord in each instance, which consent may not be unreasonably
withheld. Without limiting the generality of the foregoing, no assignment or
sublease or parting with possession of all or any part of the Leased Premises
shall be effective and no consent shall be given unless the following provisions
have been complied with:


(i) There is not existing any default hereunder on the part of the Tenant;


ii) The Tenant shall have given written notice of its desire to make such
assignment or sublease or parting with possession of all or any part of the
Leased Premises and the effective date thereof within thirty (30) days after the
execution and delivery thereof;


iii) A duplicate original of such assignment or sublease or parting with
possession of all or any part of the Leased Premises shall be given to the
Landlord within thirty (30) days after the execution and delivery thereof;


iv) The assignee or sublessee has assumed in writing with the Landlord the due
and punctual performance and observance of all agreements, provisions, covenants
and conditions hereof on the Tenant’s part to be performed or observed from and
after the execution and delivery of such assignment.


(b) In the event that the Tenant assigns this Lease or sublets or parts with
possession or all or any part of the Leased Premises as aforesaid without the
written consent of the Landlord, the Landlord may in its sole discretion
terminate this Lease forthwith without notice. The consent by the Landlord to
any assignment or subletting or parting with possession of all or any part of
the Leased Premises shall not constitute a waiver of the necessity for such
consent to any subsequent assignment or subletting or parting with possession of
all or any part of the Leased Premises. This prohibition against assigning or
subletting or parting with any possession of all or any part of the Leased
Premises shall be construed to include a prohibition against any assignment or
subletting or parting with possession of all or any part of the Leased Premises
by operation of law. If this Lease be assigned, or if the Leased Premises or any
part thereof be underlet or occupied by anybody other than the Tenant, the
Landlord may collect rent from the assignee, subtenant or occupant, and apply
the net amount collected to the rent herein reserved, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of this covenant or
the acceptance of the assignee, subtenant or occupant as tenant, or a release of
the Tenant or any Guarantor hereunder from the further performance by the Tenant
of covenants on the part of the Tenant herein contained. Notwithstanding any
assignment or sublease or parting with possession of all or any part of the
Leased Premises, the Tenant and any Guarantor shall remain fully liable on this
Lease and shall not be released from performing any of the terms, covenants and
conditions of this Lease.


(c) Any assignment of this Lease if consented to by the Landlord shall be
prepared by the Landlord or its solicitors, and any and all legal costs and all
Landlord’s administrative costs with respect thereto shall be borne by the
Tenant.


(d) For the purposes of this Lease, a transfer of the beneficial ownership of a
majority interest in the Tenant (if the Tenant is a corporation) shall be deemed
to be an assignment of this Lease and subject to all the terms of this Article
11.00, provided that this Section 11.01(d) shall not apply to any corporation,
the shares of which are traded on any recognised stock exchange.




--------------------------------------------------------------------------------



14





ARTICLE 12.00
SURRENDER

12.01 Possession


  Upon the expiration or other termination of the Term, the Tenant shall
immediately quit and surrender possession of the Leased Premises in the
condition in which the Tenant is required to maintain the Leased Premises
excepting only reasonable wear and tear and damages covered by the Landlord’s
insurance under Article 9.01. Upon such surrender, all right, title and interest
of the Tenant in the Leased Premises shall cease.


12.02 Trade Fixtures and Improvements


  Subject to the Tenant’s rights under Article 7.04, after the expiration or
termination of the Term all of the Tenant’s fixtures and improvements remaining
in the Leased Premises shall be deemed conclusively to have been abandoned by
Tenant and may be appropriated, sold, destroyed or otherwise disposed of by the
Landlord without notice or obligation to compensate the Tenant or to account
therefor, and the Tenant shall pay to the Landlord on written demand all costs
incurred by the Landlord in connection therewith. INTENTIONALLY DELETED.


12.03 Payments after Termination


  No payments of money by the Tenant to the Landlord after the expiration or
other termination of the Term or after the giving of any notice (other than a
demand for payment of money) by the Landlord to the Tenant, shall reinstate,
continue or extend the Term or make ineffective any notice given to the Tenant
prior to the payment of such money. After the service of notice of the
commencement of a suit, or after final judgement granting the Landlord
possession of the Leased Premises, the Landlord may receive and collect any sums
of Rent due under the Lease, and the payment thereof shall not make ineffective
any notice, or in any manner affect any pending suit or any judgement
theretofore obtained.



ARTICLE 13.00
HOLDING OVER

13.01 Month to Month Tenancy


  If the Tenant remains in possession of the Leased Premises after the
expiration or other termination of the Term, the Tenant shall be deemed to be
occupying the Leased Premises on a month to month tenancy only, at a monthly
rental equal to the Rent in the last month of the Term or such other rental as
is agreed in writing by the Landlord and the Tenant, and such month to month
tenancy may be terminated by the Landlord or the Tenant on the last day of any
calendar month by delivery of at least thirty (30) days’ advance notice of
termination to the other.


13.02 General


  Any month to month tenancy shall be subject to all other terms and conditions
of this Lease except any right of renewal and nothing contained in this Article
13.00 shall be construed to limit or repair any of the Landlord’s rights of
re-entry or eviction or constitute a waiver thereof.




--------------------------------------------------------------------------------



15





ARTICLE 14.00
RULES AND REGULATIONS

14.01 Purpose


  The Rules and Regulations in Schedule "C" have been adopted by the Landlord
for the safety, benefit and convenience of all tenants and other persons in the
Building.


14.02 Observance


  The Tenant shall at all times comply with, and shall cause it employees,
agents, licensees and invitees to comply with, the Rules and Regulations from
time to time in effect.


14.03 Modification


  The Landlord may from time to time, for the purposes set out in Article 14.01,
amend, delete from or add to the Rules and Regulations, provided that any such
modification


  (a) shall not be repugnant to any other provision of this Lease,


  (b) shall be reasonable and have general application to all tenants in the
Building, and


  (c) shall be effective upon delivery of a copy thereof to the Tenant at the
Leased Premises.


14.04 Non-Compliance


  The Landlord shall use its best efforts to secure compliance by all tenants
and other persons with the Rules and Regulations form time to time in effect,
but shall not be responsible to the Tenant for failure of any person to comply
with such Rules and Regulations.



ARTICLE 15.00
EXPROPRIATION AND TERMINATION

15.01 Expropriation


  If during the Term all or part of either the Leased Premises or the Building
is expropriated for any public or quasi-public use or purpose, then at the
option of the Landlord, the term of this Lease shall cease and terminate upon
possession being required and all rents shall be paid up to that date so the
Tenant shall have no claim against the Landlord for the value of any unexpired
Term of this Lease, or for damages or for any reason whatsoever. The Tenant
shall not be entitled to any part of the award or compensation paid for such
expropriation and the Landlord is to receive the full amount of any such award
or compensation, the Tenant hereby expressly waiving any right or claim to any
part thereof. However, the Tenant shall have the right to claim and recover from
the expropriating authority, but not from the Landlord, such compensation as may
be separately awarded to or recoverable by the Tenant in the Tenant’s own right.


  The Landlord is not currently aware of any contemplated or actual
expropriation proceeding with respect to the Leased Premises or the Building.




--------------------------------------------------------------------------------



16




15.02 Termination


  Notwithstanding any other provisions in this Lease, the Landlord shall have
the right to terminate this Lease by notice in writing to the Tenant if the
Landlord determines to demolish the Building or a substantial part thereof or if
the Landlord enters into a bona fide arms’ length sale of the Building. Such
termination shall be effective on the date named in such notice, which shall be
the last day of a month not less than six (6) months following the giving of
such notice.



ARTICLE 16.00
TERMINATION IN THE EVENT OF DAMAGE

16.01 Termination in the Event of Damage


  Notwithstanding the other provisions of this Lease, if the Building is damaged
or destroyed by any casualty so as to render the Leased Premises unfit for the
purpose of the Tenant, the Rent reserved by this Lease or a proportionate part
thereof shall abate until the Leased Premises are rebuilt unless the Tenant is
obliged to repair under the terms of the Lease; provided that upon the delivery
of an Architect’s Certificate to the effect


  (a) that the Leased Premises cannot be rebuilt or made fit for the purposes of
the Tenant within one hundred and twenty (120) days of such damage or
destruction, the Landlord, at its option, may put the premises in a state of
repair and completeness that would permit the Tenant to install its improvements
in order to allow it to continue its business, or may terminate this Lease by
giving to the Tenant within thirty (30) days after such damage or destruction
notice of termination, and thereupon Rent shall be apportioned and paid to the
date of such damage or destruction and the Tenant shall immediately deliver up
possession of the Leased Premises to the Landlord;


  (b) that irrespective of whether the Leased Premises are damaged or destroyed,
fifty percent (50%) or more of the rentable area of the Building is damaged or
destroyed and such area cannot be rebuilt or made fit for the purposes of the
tenants of such rentable area within one hundred and eighty (180) days of such
damage or destruction, the Landlord, at its option, may terminate this Lease by
giving to the Tenant within thirty (30) days after such damage or destruction
notice of termination requiring vacant possession of the Leased Premises sixty
(60) days after delivery of such notice of termination and thereupon Rent and
any other payments for which the Tenant is liable under this Lease shall be
apportioned and paid to the date on which vacant possession is required and the
Tenant shall deliver up possession of the Leased Premises to the Landlord in
accordance with such notice of termination.


16.02 Limitation on Landlord's Liability


  Except as specifically provided in this Article 16.00, there shall be no
reduction of Rent and the Landlord shall have no liability to the Tenant by
reason of any injury to or interference with the Tenant’s business or property
arising from fire or other casualty, howsoever caused, or from the making of any
repairs resulting therefrom in or to any portion of the Building or the Leased
Premises. Notwithstanding anything contained herein, (a) Rent payable by the
Tenant hereunder shall not be abated if the damage is caused by any act or
omission of the Tenant, its agents, servants, employees or any person for whom
in law the Tenant is responsible and (b) all abatements of Rent set out in this
Lease shall be limited to an amount equal to the amount which the Landlord
collects under any rental income insurance.




--------------------------------------------------------------------------------



17





ARTICLE 17.00
ACKNOWLEDGEMENTS, ATTORNMENT, SUBORDINATION

17.01 Acknowledgement of Tenancy


  Within ten (10) days after request therefor by the Landlord, or in the event
that upon any sale, assignment, mortgage, charge or hypothecation of the Leased
Premises and/or the Building thereunder by the Landlord and an acknowledgement
of tenancy is required from the Tenant, the Tenant agrees to deliver in
recordable form a certificate to any proposed mortgagee or purchaser, or to the
Landlord, certifying (if such be the case) that this Lease is in full force and
effect; that the rent is paid currently without any defences or offsets thereto;
that the Tenant is in possession; that there are no prepaid rents or security
deposits other than those set out in this Lease; that there are no uncured
defaults by the Landlord or stating those claimed by the Tenant, and such other
matters as the Landlord may reasonably require. Any such statement may be relied
upon by any prospective transferee or encumbrancer of all or any portion of the
Building, or any assignee of any such persons.


17.02 Attornment


  The Tenant shall, in the event any proceedings are brought for the foreclosure
of, or in the event of exercise of the power of sale under any mortgage made by
the Landlord covering the Leased Premises, attorn to the mortgagee or purchaser
upon any such foreclosure or sale and recognize such purchaser as the Landlord
under this Lease.


17.03 Subordination


  Upon request of the Landlord, the Tenant will subordinate or postpone its
rights hereunder to the lien of any mortgage or the lien resulting from any
other method of financing or refinancing, now or hereafter in force against the
Building of which the Leased Premises are a part and to all advances made or
hereafter to be made upon the security thereof or will acknowledge the
subordination or postponement of any such mortgage or lien or its rights
hereunder.


17.04 Power of Attorney


  The Tenant, upon request of any party, shall execute promptly such instruments
or certificates to carry out the intent of Sections 17.01, 17.02 and 17.03 above
as shall be requested. If fifteen (15) days after the date of a written request
by the Landlord to execute such instruments, the Tenant shall not have executed
the same, the Landlord may also, at is option, cancel this Lease without
incurring any liability on account thereof and without limiting any of the other
remedies available to the Landlord pursuant to the terms of this Lease, and the
Term is expressly limited accordingly.


17.04 Non-Disturbance


  The Landlord shall use reasonable efforts to obtain a non disturbance
agreement in favour of the Tenant from any mortgagee having priority to the
Tenant's rights




--------------------------------------------------------------------------------



18




  under this Lease as of the commencement date, the costs of which, if any,
shall be borne by the Tenant.



ARTICLE 18.00
NOTICES

18.01 Notices


  Any notice from one party to the other hereunder shall be in writing and shall
be deemed duly served if delivered personally to a responsible employee of the
party being served, or if mailed by registered mail addressed to the Tenant at
the Leased Premises (whether or not the Tenant has departed from, vacated or
abandoned the same) or to the Landlord at the place from time to time
established for the payment of Rent. Any notice shall be deemed to have been
given at the time of personal delivery or, if mailed, seven (7) days after the
date of mailing thereof. Either party shall have the right to designate by
notice, in the manner above set forth, a different address to which notices are
to be mailed.



ARTICLE 19.00
DEFAULT

19.01 Interests and Costs


  The Tenant shall pay monthly to the Landlord interest at the Stipulated Rate
of Interest on all Rent required to be paid hereunder from the due date for
payment thereof until the same is fully paid and satisfied. The Tenant shall
indemnify the Landlord against all costs and charges (including legal fees)
lawfully and reasonably incurred in enforcing payment thereof and in obtaining
possession of the Leased Premises after default of the Tenant, or upon
expiration or earlier termination of the Term of this Lease or in enforcing any
covenant, proviso or agreement of the Tenant herein contained.


19.02 Right of Landlord to Perform Covenants


  All covenants and agreements to be performed by the Tenant under any of the
terms of this Lease shall be performed by the Tenant, at the Tenant’s sole cost
and expense, and without any abatement of Rent. If the Tenant shall fail to
perform any act on its part to be performed hereunder, and such failure shall
continue for ten (10) days after notice thereof from the Landlord, the Landlord
may (but shall not be obligated to do so) perform any such act without waiving
or releasing the Tenant from any of its obligations relative thereto. All sums
paid or costs incurred by the Landlord in so performing such acts under this
Article 19.02, together with interest thereon at the rate set out in Article
19.01 from the date each such payment was made or each such cost incurred by the
Landlord, shall be payable by the Tenant to the Landlord on demand. All sums
paid or costs incurred shall include a 15% administration fee.


19.03 Right To Re-enter. When:


  (a) the Tenant shall be in default in the payment of any Rent whether lawfully
demanded or not and such default shall continue for a period of five (5)
consecutive days; or


  (b) the Tenant shall be in default of any of its covenants, obligations or
agreements under this Lease or of any term or condition of this Lease (other
than its covenant to pay Rent) and such default shall continue for a period of




--------------------------------------------------------------------------------



19




  (b) fifteen (15) consecutive days after written notice by the Landlord to the
Tenant specifying with reasonable particularity the nature of such default and
requiring same to be remedied;


  then and in any of such cases the then current month’s Rent, together with the
Rent for the three (3) months next ensuing shall immediately become due and
payable and at the option of the Landlord, the Term shall become forfeited and
void, and the Landlord may without notice or any form of legal process
whatsoever forthwith re-enter upon the Leased Premises or any part thereof in
the name of the whole and repossess and enjoy the same as of its former estate,
anything contained in any statute or law to the contrary notwithstanding,
provided, however, that such forfeiture shall be wholly without prejudice to the
right of the Landlord to recover arrears of rent or damages for any antecedent
default by the Tenant of its covenants, obligations or agreements under this
Lease or any term or condition of this Lease and provided further that
notwithstanding any such forfeiture the Landlord may subsequently recover from
the Tenant damages for loss of Rent suffered by reason of this Lease having been
prematurely determined.


19.04 Right to Relet


  Should the Landlord elect to re-enter as herein provided, or should it take
possession pursuant to legal proceedings or pursuant to any notice provided for
by law, it may either terminate this Lease, or it may from time to time without
terminating this Lease make such alterations and repairs as may be necessary in
order to relet the Leased Premises, and relet the Leased Premises or any part
thereof as agent for the Tenant for such term or terms (which may be for a term
extending beyond the Term of this Lease) and at such rental or rentals and upon
such other terms and conditions as the Landlord in its sole discretion may deem
advisable; upon each reletting all rentals received by the Landlord from such
reletting shall be applied; first, to the payment of any indebtedness other than
Rent due hereunder from the Tenant to the Landlord; second, to the repayment of
any costs and expenses of such reletting, including brokerage fees and
solicitors’ fees and the costs of such alterations and repairs; third, to the
payment of Rent due and unpaid hereunder, and the residue, if any, shall be held
by the Landlord and applied in payment of future Rent as the same may become due
and payable hereunder. If such Rent received from such reletting during any
month be less than that to be paid during that month by the Tenant hereunder,
the Tenant shall pay any such deficiency to the Landlord. Such deficiency shall
be calculated and paid monthly. No such re-entry or taking possession of the
Leased Premises by the Landlord shall be construed as an election on its part to
terminate this Lease unless a written notice of such intention be given to the
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction. Notwithstanding any such reletting without termination, the
Landlord may at any time thereafter elect to terminate this Lease for such
previous breach. Should the Landlord at any time terminate this Lease for any
breach, in addition to any other remedies it may have, it may recover from the
Tenant all damages it may incur by reason of such breach, including the cost of
recovering the Leased Premises, and including the worth at the time of such
termination of the excess, if any, of the amount of Rent and charges equivalent
to Rent reserved in this Lease for the remainder of the Term hereof, all of
which amounts shall be immediately due and payable from the Tenant to the
Landlord. In determining the Rent which would be payable by the Tenant
hereunder, subsequent to default, the Annual Rent for each year of the unexpired
Term shall be equal to the average Annual Rent paid by the Tenant from the Lease
Commencement Date to the time of default or during the preceding three (3) full
calendar years, whichever period is shorter, together with all Rent other than
Annual Rent which would have been payable during the calendar year in which this
Lease was terminated, pro-rated over a full calendar year, if required.


19.05 Legal Expenses


  In case suit shall be brought for recovery of possession of the Leased
Premises, for the recovery of rent or any other amount due under the provisions
of this Lease,




--------------------------------------------------------------------------------



20




  or because of the breach of any other covenant herein contained on the part of
the Tenant to be kept or performed, a breach shall be established, and the
Tenant will pay to the Landlord all expenses incurred therefor, including
reasonable solicitor’s and counsel fees on a solicitor and his client basis.


19.06 Bankruptcy


  The Tenant covenants and agrees that if the Term or any of the goods and
chattels of the Tenant on the Leased Premises shall be at any time during the
Term seized or taken in execution or attachment by any creditor of the Tenant or
if the Tenant shall make any assignment for the benefit or creditors of any bulk
sale or, becoming bankrupt or insolvent, shall take the benefit of any Act now
or hereafter in force for bankrupt of insolvent debtors or if any order shall be
made for the winding up of the Tenant, or if the Leased Premises shall without
written consent of the Landlord become and remain vacant for a period of fifteen
(15) days, or be used by any other persons than such as are entitled to use them
under the terms of this Lease, or if the Tenant shall without the written
consent of the Landlord abandon or attempt to abandon the Leased Premises or to
sell or dispose of goods or chattels of the Tenant or to remove them or any of
them from the Leased Premises so that there would not in the event of such
abandonment, sale or disposal be sufficient goods on the Leased Premises subject
to distress to satisfy the rent above due or accruing due, then and in every
such case the then current month’s rent and the next ensuing three (3) months’
rent shall immediately become due and be paid and the Landlord may re-enter and
take possession of the Leased Premises as though the Tenant or the servants of
the Tenant or any other occupant of the Leased Premises were holding over after
the expiration of the Term and the Term shall, at the option of the Landlord,
forthwith become forfeited and determined, and in every one of the cases above
such accelerated rent shall be recoverable by the Landlord in the same manner as
the Rent hereby reserved and as if Rent were in arrears and the said option
shall be deemed to have been exercised if the Landlord or its agents give notice
to the Tenant as provided for herein.


19.07 The Landlord May Perform Covenants


  If the Tenant shall fail to perform any of its covenants or obligations under
or in respect of this Lease, the Landlord may from time to time at its
discretion, perform or cause to be performed any of such covenants or
obligations, or any part thereof, and for such purpose may do such things upon
or in respect of the Leased Premises or any part thereof as the Landlord may
consider requisite or necessary.


  All expenses incurred and expenditures made by or on behalf of the Landlord
under this Section shall be forthwith paid by the Tenant and if the Tenant fails
to pay the same, the Landlord may add the same to the Rent and recover the same
by all remedies available to the Landlord for the recovery of Rent in arrears.


19.08 Landlord May Follow Chattels


  Provided that in the case of removal by the Tenant of the goods and chattels
of the Tenant from the Leased Premises, the Landlord may follow the same for
thirty (30) days in the same manner as is provided for in the Landlord and
Tenant Act.


19.09 Waiver of Exemptions


  The Tenant hereby covenants and agrees with the Landlord in consideration of
the premises and of the leasing and letting by the Landlord to the Tenant of the
Leased Premises for the Term hereby created (and it is upon that express
understanding that these presents are entered into) that notwithstanding
anything contained in Section 31 of Chapter 232 of the Revised Statutes of
Ontario, 1980, or in any other Statute which may hereafter be passed to take the
place of said Act or to amend the same, none of the goods or chattels of the
said Tenant at any time




--------------------------------------------------------------------------------



21




  during the continuance of the Term hereby created on the Leased Premises shall
be exempt from levy by distress for Rent in arrears by the Tenant as provided
for by any Section or Sections of the said Act, or any amendment or amendments
thereto, and that upon any claim being made for such exemptions by the Tenant or
on distress being made by the Landlord this covenant and agreement may be
pleaded as an estoppel against the Tenant in any action brought to test the
right to the levying upon any such goods as are named as exempt in said Section
or Sections or amendment or amendments thereto, the Tenant waiving as the Tenant
hereby does, all and every benefit that could or might have accrued to the
Tenant under and by virtue of the said Section or Sections of the said Act or
any amendment or amendments thereto but for this covenant.



ARTICLE 20.00
MISCELLANEOUS

20.01 Waiver


  Failure by the Landlord to require performance of any term, covenant or
condition herein contained shall not be deemed to be a waiver of such term,
covenant or condition or of any subsequent breach of the same or of any other
term, covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by the Landlord shall not be deemed to be a waiver of any preceding
breach by the Tenant of any term, covenant or condition of this Lease, other
than the failure of the Tenant to pay the particular rent so accepted,
regardless of the Landlord’s knowledge of such preceding breach at the time of
acceptance of such Rent. No covenant, term or condition of this Lease shall be
deemed to have been waived by the Landlord, unless such waiver be in writing by
the Landlord.


20.02 Accord and Satisfaction


  No payment by the Tenant or receipt by the Landlord of a lesser amount than
the Rent herein stipulated shall be deemed to be other than on account of the
earliest stipulated Rent, nor shall any endorsement or statement or any cheque
or any letter accompanying any cheque or payment as Rent be deemed an accord and
satisfaction, and the Landlord may accept such cheque or payment without
prejudice to the Landlord’s right to recover the balance of such Rent or pursue
any other remedy in this Lease provided.


20.03 Entire Agreement


  This Lease and the Schedules and Riders, if any, attached hereto and forming a
part hereof, set forth all the covenants, promises, agreements, conditions and
understanding between the Landlord and the Tenant concerning the Leased Premises
and there are no covenants, promises, agreements, conditions or representations,
either oral or written, between them other than are herein set forth. Except as
herein otherwise provided, no subsequent alteration, amendment, change or
addition to this Lease shall be binding upon the Landlord or the Tenant unless
reduced to writing and signed by them.


20.04 No Partnership


  The Landlord does not, in any way or for any purpose, become a partner of the
Tenant in the conduct of its business, or otherwise, or joint venturer or a
member of a joint enterprise with the Tenant.




--------------------------------------------------------------------------------



22




20.05 Force Majeure


  In the event that either party hereto shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, lock-outs, labour troubles, inability to procure materials, failure of
power, restrictive governmental laws or regulations, riots, insurrection, war or
other reason of a like nature not the fault of the party delayed in performing
work or doing acts required under the terms of this Lease, then performance of
such act shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay. Notwithstanding anything herein contained, the provisions
of this Section 22.05 shall not operate to excuse the Tenant from the prompt
payment of Rent, nor entitled the Tenant to compensation for any inconvenience,
nuisance or discomfort thereby occasioned.


20.07 Semi-Gross Lease


  This is a Semi-Gross Lease and it is the mutual intention of the Parties
hereto that the rentals herein provided to be paid shall be subject to the
provisions of the Lease herein, with escalation of the Operating Costs and Taxes
over their respective base years to the Landlord, and clear of all taxes (except
Landlord’s income taxes), cost and charges arising from or relating to the
Leased Premises and that the Tenant shall be responsible for its Proportionate
Share of Operating Cost and Tax Escalation and over all matters in relation to
the operation, maintenance and repair of the Leased Premises save as otherwise
provided herein and shall pay all charges, impositions and expenses of every
nature and kind relating to the Leased Premises and the Tenant covenants with
the Landlord accordingly.


20.08 Approval in Writing


  Wherever the Landlord’s consent is required to be given hereunder or wherever
the Landlord must approve any act or performance by the Tenant, such consent or
approval, as the case may be, shall be given in writing by the Landlord before
same shall be deemed to be effective.


20.09 Registration


  The Tenant shall not register this Lease without the written consent of the
Landlord. However, upon the request of either party hereto the other party shall
join in the execution of a memorandum or notice of this Lease for the purpose of
registration. Said memorandum or notice of this Lease shall describe the
parties, the Leased Premises and the Term and shall be prepared and registered
at the expense of the Tenant.


20.10 Governing Law


  The Lease is to be governed by and construed according to the laws of the
Province of Ontario.


20.11 Captions and Section Numbers


  The captions, section numbers and article numbers appearing in this Lease are
inserted only as a mater of convenience and in no way define, limit, construe or
describe the scope or intent of such sections or articles or of this Lease, nor
in any way affect this Lease.


20.12 Partial Invalidity


  If any term, covenant or condition of this Lease or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease and/or the application of such term, covenant or
condition to persons or circumstances other than those as to which it is held
invalid or




--------------------------------------------------------------------------------



23




  unenforceable, shall not be affected thereby and each term, covenant or
condition of this Lease shall be separately valid and enforceable to the fullest
extent permitted by law.


20.13 No Option


  The submission of this Lease for examination does not constitute a reservation
of or option for the Leased Premises and this Lease becomes effective as a Lease
only upon execution and delivery thereof by the Landlord to the Tenant.


20.14 Compliance with the Planning Act


  It is an expressed condition of the within Lease and the Landlord and the
Tenant so agree and declare that the provisions of Section 29 of The Planning
Act, being Chapter 379 of the Revised Statutes of Ontario, 1980, and the
amendments thereto, be complied with if application in law. Until any necessary
consent to the Lease is obtained, the Term (including any extensions thereof)
and the Tenant’s rights and entitlement granted by this Lease are deemed to
extend for a period not exceeding twenty-one (21) years less one (1) day from
the Lease Commencement Date. The Tenant shall apply diligently to prosecute such
application for such consent forthwith upon the execution of the Lease by both
the Landlord and the Tenant and the tenant shall be responsible for all costs,
expenses, taxes and levies imposed, charged or levied as a result of such
application and in order to obtain such consent. The Tenant shall keep the
Landlord informed, from time to time, of its progress in obtaining such consent
and the Landlord shall co-operate with the Tenant in regard to such application.
Notwithstanding the foregoing provisions of this Section 20.14, the Landlord
reserves the right at any time to apply for such consent in lieu of the Tenant
(on behalf and at the expense of the Tenant) and the Tenant’s application is
hereby expressly made subject to any application which the Landlord intends to
make.


20.15 Time to Be of the Essence


  Time shall be of the essence of this Indenture of Lease.


20.16 Successors and Assigns


  Except as otherwise specifically provided, the covenants, terms and conditions
contained in this Lease shall apply to and bind the heirs, successors,
executors, administrators and/or assigns of the parties hereto.


20.17 Joint and Several Liability


  It two or more individuals, corporations, partnerships or other business
associations or any combination of two or more thereof, shall sign this Lease as
Tenant the liability of each such individual, corporation, partnership or other
business association to pay Rent and perform all of the obligations under this
Lease shall be deemed to be joint and several. If a Tenant named in this Lease
is a partnership or other business association, the members of which by law are
subject to personal liability, the liability of each such member shall be deemed
to be joint and several.




--------------------------------------------------------------------------------



24




20.18 Expansion of Building


  The Tenant herewith acknowledges that the Landlord is investigating and
intending to add an additional floor to the building at 75 Sherbourne Street.
This would essentially complete the top floor plate of the entire complex.
During the construction process, the Tenant acknowledges that the Landlord will
require some access through the premises of the Tenant, namely from the elevator
and at the north end of the space in connection with the north washrooms. With
regard to the access from the elevator, the Landlord will erect temporary walls
to secure the Tenant’s privacy. With regard to the washroom facilities, the
existing washrooms and shower units will be completely demolished. New washrooms
will then be built in such a way that they can be shared between the Tenant and
any tenant of the space to be constructed. Access from the new tenants to these
washrooms would be somewhere at the north west corner of the Tenant’s space near
the existing staircase.


20.19 Right of First Offer on New Construction


  The Tenant shall have a right of first offer to lease the expansion premises
in the event the Landlord builds onto the floor as outlined in Clause 20.18
above (the “Additional Premises”) as shown on Schedule “D” attached at any time
during the Term of the Lease or any renewal thereof should the Additional
Premises be available for lease. The Landlord shall inform the Tenant in writing
of such availability and the Tenant shall have 72 hours to notify the Landlord
of its interest to lease the Additional Premises, failing which the right of
first offer shall be null and void and of no further effect.


IN WITNESS WHEREOF the Landlord, Tenant and Guarantor, if any, have signed and
sealed this Lease as of the day and year first above written.

DATED AT Vancouver this 28 day of June, 2000.

SIGNED, SEALED AND DELIVERED
in the presence of:

                      )           PIVOTAL CORPORATION
                      )
                      )
                      )           PER:  [ILLEGIBLE]                  
           
                      )
                      )           PER:  [ILLEGIBLE]                  
           


DATED AT TORONTO this 3 day of July, 2000.

SIGNED, SEALED AND DELIVERED
in the presence of:

                      )           1102758 ONTARIO LIMITED
                      )
                      )
                      )           PER:  [ILLEGIBLE]                  
           



SCHEDULE “A”

Lots 1, 2, 3, 4, 5, 6, 7, and 8, Registered Plan D-76, as subdivided as to parts
of said Lots 4, the Registry Division of Toronto.

COMMENCING at the South-Westerly angle of the said parcel of land, being at the
intersection of the Northerly limit of Adelaide Street (formerly called Duke
Street) with the Easterly limit of Sherbourne Street (formerly called Caroline
Street);

THENCE Northerly along the said Easterly limit of Sherbourne Street Two Hundred
and Five feet Three and One-Half inches (205’ 3 ½) more or less to the point of
intersection with the line of the Northerly wall of a brick building standing in
June, 1929, upon the North-Westerly part of the said parcel of land;

THENCE Easterly along the line of the said wall, to and along the line of the
Northerly face of the Northerly wall of the brick garage building standing at
the date hereinbefore last mentioned upon the North-Easterly of such last
mentioned wall as now standing in all a distance of One Hundred and Ninety-Seven
feet Six inches (197’ 6”) more or less to the Easterly limit of said Lot No. 8
as formerly represented by the line of an old fence standing in 1929 upon such
limit;

THENCE Southerly along the line of the said former fence, to and along the
Easterly face of the Southerly part of the Easterly wall of a three storey brick
dwelling house now standing upon the Easterly part of said Lot number 6, and the
production Southerly thereof being along the existing Easterly limits of said
Lots number 8, 7, and 6, in all a distance to Two Hundred and Four feet Six
inches (204’ 6”) more or less to the South-Easterly angle of said lot number 6,
being a point in the said Northerly limit of Adelaide Street East;

THENCE Westerly along the last mentioned limit One Hundred and Ninety-Six feet
Eight and One-Half inches (196' 81/2") more or less to the point of
commencement;

THE BOUNDARIES on the north side of Adelaide Street East have been confirmed
under the Boundaries Act by Plan BA-1749 dated the 28th day of November, 1977
and registered the 17th day of June, 1980 in the said Land Registry Office as
Instrument No. CT 417089.

AS DESCRIBED in Instrument No. CT 908181


SCHEDULE “B”

[Drawing of Premises]


SCHEDULE “C”

Smoking is not prohibited within the public areas of the building.

The sidewalks, entrances, elevators, stairways and corridors of the building
shall not be obstructed by an tenants or used by them for any other purpose than
for ingress and egress to and from their respective offices, and no tenant shall
place or allow to be placed in the hallways, corridors or stairways any
demolition materials, waste paper, dust, garbage, refuse or anything whatever,
that shall tend to make them appear unclean, untidy or filthy.

The floors, sky-lights and windows that reflect or admit light into passageways
or into any place in the said building shall not be covered or obstructed by any
of the tenants and no awnings shall be put over any window. The water closets
and other water apparatus shall not be used for any purpose other than those for
which they were constructed, and no sweepings, rubbish, rags, ashes or other
substance shall be thrown therein, and any damage resulting to them from misuse
shall be borne by the tenant, by whom or by whose employee the damage was
caused.

No window signs, interior signs and signs on glass doors shall be allowed, only
the standard signage system for the building is allowed.

If any sign, advertisement or notice shall be inscribed, painted or affixed by
the Lessee on or to any part of the said building whatever, then the Lessor
shall be at liberty to enter the said premises and pull down and take away any
such sign, advertisement or notice, and the expenses thereof shall be payable by
the Lessee.

If by reason of any alterations which the Lessee may make or may permit to be
made, with or without the consent of the Lessor, to any part of the demised
premises or to any fixtures in the demised premises or the addition of any
equipment or the use of any material which the Lessee, its employee or other
person permitted by the Lessee to be on the premises may use or keep in the said
premises, or any change in the type of occupancy of the demised premiums payable
by the Lessor on any fire insurance which may be in effect or which Lessor may
hereafter place upon the building of which the demised premises form a part, the
Lessee agrees to pay to the Lessor the amount of such increase, and the parties
agree that a statement by the insurance broker of the Lessor of the amount of
such increase shall be final and binding upon the parties.

No safes, machinery, equipment, heavy merchandise or anything liable to injure
or destroy any part of the building shall be taken into it without the consent
of the Lessor in writing, and the Lessor shall in all cases retain the power to
limit the weight and indicate the place where such safe or the like is to stand
and the cost of repairing any and all damage done to the building by taking in
or pulling out such safe or the like or during the time it is in or on the
premises, shall be paid for on demand by the tenant who so causes it. No tenant
shall load any floor beyond its reasonable weight carrying capacity as set forth
in the municipal or other codes applicable to the building.

The Lessor shall have the right to enter the demised premises at reasonable
hours in the day to examine the same or to make such repairs and alterations as
it shall deem necessary for the safety and preservation of the building.

Nothing shall be thrown by the tenants, their clerks or servants, out of the
windows or doors or down the passages and sky-lights of the building.

No animals shall be kept in or about the premises.

If the Lessee desires telefax or telephone, call bell or other private signal
connections, the Lessor reserves the right to direct the electricians or other
workmen as to where and how the wires are to be introduced, and without such
directions no boring or cutting for wires shall take place. No other wires of
any kind shall be introduced without the written consent of the Lessor.

No one shall use the leased premises for sleeping apartments or residential
purposes.

Tenants and their employees shall not make or commit any improper noise in the
building or in any way interfere with or annoy other tenants or those persons
conducting business with them. Those persons performing or writing music such
that the sound, in the sole opinion of the Lessor, may be heard outside of the
demised premises and within the demised premises of other tenants, may be
required to insulate the walls and/or floors and ceilings to prevent the
traveling of such sounds outside of the demised premises.

No machine dispensing food, beverages or merchandise for sale shall be installed
in the Leased Premises without the prior written approval of the Landlord which
may be arbitrarily withheld. No food, beverage or merchandise shall be delivered
to the Leased Premises expect during such hours and by persons authorized by the
Landlord.

All tenants must observe strict care not to allow their windows to remain open
so as to admit rain or snow or so as to interfere with the heating of the
building. Tenants neglecting this rule will be responsible for any injury caused
to the property of other tenants or to the property of the Lessor by such
carelessness. The Lessee when closing its offices for business whether during
the day or evening shall close all windows and lock all doors.

The Lessee agrees not to place any additional locks upon any doors of the
demised premises and to surrender to Lessor on the termination of the lease all
keys of the said premises and of the mailbox and main entrance or else to pay a
termination fee of fifty dollars ($50.00) for the replacement of said keys.

The Lessee shall give to the Lessor prompt written notice of any accident or any
defect in the water pipes, gas pipes, heating apparatus, telephone or electric
light or other wires in any part of said building.

No inflammable oils or other inflammable, dangerous or explosive materials shall
be kept or permitted to be kept in the demised premises.

The caretaker will have charge of all radiators and will give all information
for the management of same.

No bicycles or other vehicles shall be brought within the building or upon the
Lessor's property including any lane or courtyard except as permitted by Lessor.

Nothing shall be placed on the outside of windows or projections of the demised
premises. No air-conditioning equipment shall be placed at the windows of the
demised premises without the consent in writing of the Lessor.

In the event that the Lessee installs window air conditioning unit(s), or
requests the Lessor to do so on behalf of the Lessee, the Lessee shall be
responsible for the cost of production and installation of aluminum window
panels to the building specifications. Under no circumstances shall the Lessee
be permitted to install wood or corrugated paper or other materials except on an
approved temporary basis until the required panel(s) is (are) expeditiously
installed.

Spikes, hooks, nails, screws or knobs shall not be put into the walls or
woodwork.

Freight, furniture or packages received in the building or carried up or down in
an elevator must never be transported in the passenger elevator and only in the
freight elevator provided for the purposes.

All glass, locks and trimmings in or upon the doors or windows of the demised
premises, as well as all demising walls shall be kept whole and whenever any
part thereof shall become broken, the same shall be immediately replaced or
repaired under the direction and to the satisfaction of the Lessor. All such
replacements and repairs shall be paid by the Lessee.

No heavy equipment of any kind shall be moved within the building without skids
being placed under such equipment and only with the prior written consent of the
Lessor.

Any alterations, additions, renewals or changes made in the partitions or
divisions of the rooms or floors or broadloom during the currency of this lease
shall, if made at request of the Lessee, be done at the expense of the Lessee,
and shall be subject to the approval in writing and direction of the Lessor.

The Lessee must provide protectors to be placed under all chairs and legs with
castors or wheels to minimize the wear and tear. Should the Lessee fails to do
so and wear and tear is caused by the movement of chairs or furniture, the
Lessee shall be responsible for either the cost to resand and urethane finish
the floors in the demised premises or for the replacement of the broadloom
throughout the demised premises if deemed necessary in the sole opinion of the
Lessor.

The Lessor shall not be liable for any damage to the demised premises or to any
property at any time on the demised premises, nor for the theft of any of the
said property, nor shall it be liable for an escape or leakage of smoke, gas,
water, rain or snow, howsoever caused, nor for any accident to the property of
the Lessee.

Any person entering upon the roof of the building does so at his or her own
risk.

The Lessee shall not enter into any contract with any person or persons or
corporations for the purpose of supplying towels, soap or sanitary supplies,
etc., ice or spring water, unless the said person or persons or corporations
agree that the time and place of delivery of such articles and the elevator
service to be used in connection therewith shall be subject to such rules and
regulations as the Lessor may from time to time prescribe.

Tenants, their agents and employees shall not take food into the elevator or
into public or rented portions of the building unless such food is carried in
covered receptacles.

The building shall be locked after 5:30 p.m. on weekdays and throughout the
weekend and access shall be by key, access card or the building intercom only,
thereafter.

No tenant shall made a door-to-door canvas of the building for the purpose of
selling any products or services to the other tenants without the written
consent of the Lessor.

No tenant shall be permitted to do cooking or to operate cooking apparatus
except in a portion of the building rented specifically for this purpose.

[TEXT ILLEGIBLE]      Lessor’s Public Directory Board inside [TEXT
ILLEGIBLE]      to the building known municipally as 366 Adelaide Street East
and on the sub-directory of the floor [TEXT ILLEGIBLE]      which the demised
premise is located. For the tenants who occupy the portion of the building
municipally known as 69 Sherbourne Street, the tenant’s name(s) shall also be
placed on the Public Directory Board at the main entrance to 69 Sherbourne
Street and the sub-directory at the top of the stairway on the floor where the
demised premise is located. The tenant’s name(s) shall be mandatory and shall be
installed at the expense of the Lessee. The fee for signage shall be collected
from the Lessee at the time of signing the lease.

The Lessor shall have the right to make such other and further reasonable rules
and regulations and to alter, amend or cancel all rules and regulations as in
its judgment may from time to time be needed for the safety, care and
cleanliness of the building and for the preservation of good order therein and
the same shall be kept and observed by the tenants, their clerks and servants.
The Lessor may from time to time waive any of such rules and regulations as
applied to particular tenants and is not liable to the Lessee for breaches
thereof by other tenants.


SCHEDULE “D”

[Drawing of premises with marginalia.]